DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-4, and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Srinivasan et al. (Srinivasan) (Patent/Publication Number US 2018/0216512). 
	Regarding claims 1 and 9-10, Srinivasan discloses an internal combustion engine (See Paragraph [0020 and 0050]) for a vehicle, comprising: a cylinder for combustion of a fuel (See Paragraph [0020 and 0025]); an exhaust tract (202, 204) leading an exhaust gas from the cylinder (See Paragraph [0050-0051]); a catalytic converter (110, 150, 210, 250) for aftertreatment of the exhaust gas (See Paragraph [0020 and 0050-0051]); an exhaust gas sensor (111, 211b) disposed downstream of the catalytic converter (110, 150, 210, 250) generating a signal indicating a proportion of nitrogen oxide and/or ammonia in the exhaust gas (See Paragraph [0037, 0047, and 0056-0058]); and a control unit (170, 270) receiving the signal from the exhaust gas sensor (See Paragraph [0048 and 0058-0059]); wherein the control unit is programmed to: generating a signal, using the exhaust gas sensor indicating a proportion of nitrogen oxide and/or ammonia in the exhaust gas (See Paragraph [0058-0064]); and ascertaining the oxygen load of the catalytic converter at least partly on the basis of the signal from the exhaust gas sensor (See Paragraph [0047] In various implementations, the controller 170 is also configured to determine that an amount of stored oxygen stored by the at least one catalyst included in the SCR system 150 is below a minimum threshold. The oxygen stored by the at least one catalyst can also contribute to the first oxygen concentration and thereby the output value measured by the NOx sensor 111. The controller 170 can ensure that the amount of stored oxygen in the catalyst remains below the minimum threshold, for example, a de minimums amount, or an amount which does not alter the output value by more than 1%.) (See Paragraph [0047 and 0058-0065]).
	Regarding claim 2, Schnaibel further discloses ascertaining a gradient in the signal (e.g. voltage or current) from the exhaust gas sensor; wherein ascertaining the oxygen load of the catalytic converter is based on the gradient in the signal from the exhaust gas sensor (e.g. See Paragraph [0058] In particular embodiments, the controller 270 can be substantially similar to the controller 170 included in the aftertreatment system 100. The controller 270 is configured to receive signals from the NOx sensor 211b indicative of the first output value and the second output value. The signals can include, for example a voltage or a current (e.g., a redox current associated with the oxygen reduction reaction). The controller 270 is configured to interpret the first output value and the second output value from the NOx sensor 211b indicative of the first NOx concentration and the first oxygen concentration in the exhaust gas downstream of the SCR system 250, respectively. In particular embodiments, the controller 270 determines the first NOx concentration from the first output value, and also determines the first oxygen concentration from the second output value. The controller 270 is configured to determine an estimated engine NOx amount as described before with respect to the controller 170. Furthermore, the controller determines an adjusted engine NOx amount from the estimated engine NOx amount using the second output value. For example, the controller 270 can use equation Ito determine the adjusted engine NOx amount or concentration.).
	Regarding claim 3, Schnaibel further discloses ascertaining a progression in the gradient in the signal from the exhaust gas sensor; and switching the internal combustion engine to operation with a lean air-fuel mixture when the ascertained progression of the gradient in the signal from the exhaust gas sensor is at least partly flattening (See Paragraph [0025 and 0057-0060]).
	Regarding claim 4, Schnaibel further discloses switching the internal combustion engine to operation with a rich air-fuel mixture when the ascertained oxygen load exceeds a predetermined load threshold (See Paragraph [0025 and 0057-0059]).
	Regarding claim 6, Schnaibel further discloses wherein the predetermined load threshold is selected depending on the current operating parameters of the internal combustion engine and/or the catalytic converter (See Paragraph [0025 and 0057-0059]).
	Regarding claim 7, Schnaibel further discloses ascertaining a progression against time in the signal from the exhaust gas sensor (See Paragraph [0029 and 0072]); and switching the internal combustion engine to operation with a rich air-fuel mixture when the ascertained progression against time in the signal from the exhaust gas sensor reaches a minimum (See Paragraph [0057-0059 an d0072]).
	Regarding claim 8, Schnaibel further discloses wherein the signal from the exhaust gas sensor is generated after switching the internal combustion engine from operation with a rich air-fuel mixture to operation with a lean air-fuel mixture (See Paragraph [0025 and 0057-0059]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (Srinivasan) (Patent/Publication Number US 2018/0216512) in view of design choice. 
	Regarding claim 5, Srinivasan discloses all the claimed limitation as discussed above except that the predetermined load threshold is about 80% of the maximum oxygen storage capacity of the catalytic converter.
	Regarding the specific range of the maximum oxygen storage capacity of the catalytic converter, it is the examiner’s position that a range about 80% of the maximum oxygen storage capacity of the catalytic converter, would have been an obvious matter of design choice well within the level of ordinary skill in the art, depending on variables such as  mass flow rate of the exhaust gas, as well as the size of the engine and catalytic converter, properties of materials for making the NOx catalyst, and the controlled temperature of the catalytic converter.   Moreover, there is nothing in the record which establishes that the claimed parameters present a novel or unexpected result, and such modification, i.e. choosing from a finite number of predictable solutions, is not of innovation but of ordinary skill and common sense.  (See KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (April 30, 2007)).
	Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Dreyfus, 22 CCPA (Patents) 830, 73 F.2d 931, 24 USPQ 52; In re Waite et al., 35 CCPA (Patents) 1117, 168 F.2d 104, 77 USPQ 586. Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality. In re Swenson et al., 30 CCPA (Patents) 809, 132 F.2d 1020, 56 USPQ 372; In re Scherl, 33 CCPA (Patents) 1193, 156 F.2d 72, 70 USPQ 204. However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art. In re Sola, 22 CCPA (Patents) 1313, 77 F.2d 627, 25 USPQ 433; In re Normann et al., 32 CCPA (Patents) 1248, 150 F.2d 627, 66 USPQ 308; In re Irmscher, 32 CCPA (Patents) 1259, 150 F.2d 705, 66 USPQ 314. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Swain et al., 33 CCPA (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 69 App. D.C. 217, 99 F.2d 986, 38 USPQ 213; Allen et al. v. Coe, 77 App. D.C. 324, 135 F.2d 11, 57 USPQ 136.

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of six patents:
	Okamoto et al. (Pat./Pub. No. US 2018/0113103), Nakano et al. (Pat./Pub. No. US 2016/0356196), Saito et al. (Pat./Pub. No. US 2016/0186628), Ding et al. (Pat./Pub. No. US 2010/0205938),  Schnaibel et al. (Pat./Pub. No. US 2003/0167754), and Sawada et al. (Pat./Pub. No. US 2009/0199543), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        June 29, 2022